Citation Nr: 0604146	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  01-01 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel
INTRODUCTION

The veteran had active service from April 1963 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Winston- 
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In connection with this appeal the veteran requested a 
hearing before a Veterans Law Judge.  In a statement dated in 
September 2002 he withdrew such request and instead requested 
a hearing before an RO Hearing Officer.  He was provided a 
hearing before a Hearing Officer at the RO in February 2003.  
A transcript of the hearing is of record.  

The Board remanded the case in August 2002 and again in July 
2003 for additional development, and the case was returned to 
the Board in January 2006.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  No in-service stressor supporting a diagnosis of PTSD has 
been verified by credible evidence.  

3.  The veteran does not have PTSD.

4.  Prostate cancer was not present in service or within one 
year of the veteran's discharge from service.  

4.  The veteran had no active service in the Republic of 
Vietnam.  

5.  Prostate cancer is not etiologically related to exposure 
to herbicides or any other incident of the veteran's military 
service.  

CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).

2.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall  .  .  . take due account of the rule of 
prejudicial error")."  Id at 121.  However, the Court also 
stated that the failure to provide to provide such notice in 
connection with adjudications prior to enactment of the VCAA 
was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in January 2004.  
Although the originating agency did not specifically request 
him to submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims for service connection have been obtained.  
In particular, the veteran's service personnel and medical 
records as well as post service treatment records have been 
obtained and associated with the claims folder.  In addition, 
he has been provided a VA examination to determine if he has 
PTSD.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that no record of the veteran's alleged psychiatric by 
VA in 1973 is available.  In addition, appropriate 
development to obtain documentation of the veteran's alleged 
exposure to Agent Orange in service was undertaken, but no 
record of such exposure was found.  Although the veteran has 
not been afforded a VA examination to determine the etiology 
of his prostate cancer, no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  

Following provision of the required notice and the completion 
of all indicated development, the originating agency 
readjudicated the veteran's claims for service connection.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on either of the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claims by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
for service connection.


II.  General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


II.  Analysis

A.  PTSD

The veteran contends that service connection for PTSD is 
warranted, based on non combat stressors associated with his 
Air Force service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that service medical records are negative for 
evidence of any psychiatric disorder.  VA outpatient records 
dated in 2000 and subsequent thereto show various diagnoses, 
predominantly generalized anxiety disorder with panic attacks 
and dysthymic disorder, but also identify PTSD as a 
diagnosis.  These records do not adequately identify the 
elements supporting the diagnosis.  They contain no 
explanation of why the veteran meets the criteria for a 
diagnosis of PTSD under the DSM-IV, nor do they indicate 
whether the PTSD is due to any corroborated in-service 
stressor.

On the other hand, the veteran was afforded a VA examination 
in August 2005 for the specific purpose of determining 
whether he has PTSD related to his military service.  In 
addition to examining the veteran, the examiner reviewed the 
veteran's claims folders.  The examiner diagnosed generalized 
anxiety disorder with panic attacks, and dysthymic disorder.  
He concluded that a diagnosis of PTSD was not warranted and 
supported this conclusion by pointing out that the veteran's 
responses to the alleged service stressors did not involve 
intense fear, helplessness, or horror, as required for a 
diagnosis of PTSD under DSM-IV.  The report of this 
examination is the most comprehensive and probative evidence 
concerning whether the veteran has PTSD.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran does not have PTSD.

In addition, even assuming the veteran did have a clear 
diagnosis of PTSD, there is no corroborating evidence that 
any of the non combat stressors occurred and the veteran has 
been unable to describe details of any of his claimed 
stressor events in service with enough specificity so as to 
allow the service department to verify that any of the events 
actually occurred.  

Accordingly, service connection is not in order for PTSD.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine, but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.



B.  Prostate Cancer

The veteran contends that entitlement to service connection 
for prostate cancer is warranted because his prostate cancer 
is the result of his service exposure to herbicides or other 
toxic substances such as aircraft oil.  

Where a veteran served for at least 90 days during a period 
of war and a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
service, service connection may be granted for prostate 
cancer on a presumptive basis if it is manifested to a 
compensable degree anytime after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307, 3.309. 

The medical evidence shows that the veteran was initially 
diagnosed with prostate cancer while hospitalized in a VA 
facility in August 2000.  There is no medical evidence 
suggesting that the cancer was present in service or 
manifested within one year of the veteran's discharge from 
service.

The veteran has reported that he could have been exposed to 
herbicides or other toxic chemicals while working on aircraft 
that transported chemicals and that he was repeatedly exposed 
to jet engine oil.  He reported that he had been advised to 
pay attention to buildup of residuals on the aircraft that 
might interfere with its performance.  He stated that in 
cleaning the aircraft he would get wet down to his skin.  He 
indicated he was told to watch out for hydraulic oils but 
that he had no recollection of an advisory for Agent Orange 
or other herbicide.  The veteran has also indicated that he 
and his spouse underwent genetic testing at Fort Dix and at 
Valley Forge Hospital that may be relevant to substantiating 
his exposure to herbicides during service.  The RO requested 
service evidence relevant to any potential toxic exposure or 
genetic testing during service; however, the service records 
received from the Air Force do not contain any information 
which would substantiate the veteran's claims of such 
exposure.  

In this case, service records show that the veteran's 
military occupational specialty was aircraft mechanic, but 
that he served entirely in the continental United States.  In 
addition, the Board notes that the veteran has denied that he 
ever visited or was stationed in the Republic of Vietnam.  
Thus, pursuant to 38 C.F.R. § 3.307(a)(6)(iii) he cannot be 
presumed to have been exposed to herbicides.  The veteran has 
neither provided nor identified any available evidence 
supporting his contention that he was exposed to herbicides 
while serving as an aircraft mechanic during active duty.  
Moreover, his service personnel records are negative for any 
evidence of herbicide exposure and the service department has 
been unable to obtain any documentation of such exposure.  
Therefore, the Board has no reasonable basis for finding that 
he was exposed to herbicides during his active service.

With respect to the contention that the prostate cancer is 
due to other exposures to toxins in service, the Board notes 
that none of the medical evidence of record supports this 
contention or otherwise supports the proposition that the 
cancer is etiologically related to service.  

The evidence of a nexus between the veteran's prostate cancer 
and his military service is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for prostate cancer, and thus, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for prostate cancer is 
denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


